Citation Nr: 1712174	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  07-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for a penis deformity with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2007, the RO granted service connection for bilateral hearing loss and assigned a 10 percent rating effective from December 27, 2005.  In July 2008, the RO denied service connection for left and right knee disabilities, a left ankle disability, arthritis, a heart disability, and a penis deformity with erectile dysfunction.

These issues were previously remanded by the Board in November 2015 for additional development.

Notably, the Board also remanded a claim for service connection for a respiratory disability.  However, in a November 2016 rating decision, the Appeals Management Center (AMC) granted service connection for chronic bronchitis.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The issues of entitlement to service connection for arthritis and a penis deformity with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At worst, the Veteran has level V hearing in the right ear and level II hearing in the left ear.

2.  A right knee disability is not etiologically related to service or a service-connected disability.

3.  A left knee disability is not etiologically related to service or a service-connected disability.

4.   A left ankle orthopedic disability is not etiologically related to service or a service-connected disability, and a left ankle scar was not aggravated by service.

5.  The Veteran does not have a current heart condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected bilateral hearing loss is currently rated as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA records from July 2006 show that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
60
53
LEFT
45
45
50
50
48

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 84 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of V in the right ear and II in the left ear.

During a May 2016 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
10
35
23
LEFT
10
15
15
25
16

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and I in the left ear.

In sum, hearing during the appeal period was, at worst, level V in the right ear and level II in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 10 percent evaluation, consistent with the currently assigned rating.

The Board has considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).

The Veteran has not raised the issue of an extraschedular rating in this case, and there is no indication that his hearing loss disability results in any symptoms not contemplated by the rating schedule.  See Doucette at 4-5 (the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech).  There is no report of symptoms such as ear pain, loss of balance, or social isolation due to communications difficulties, that can be attributed to his hearing loss.  Therefore, no further discussion of an extraschedular rating is required.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

For chronic diseases defined as such under 38 C.F.R. § 3.309(a), including arthritis, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Left and Right Knees

With respect to element (1) of service connection, a current condition, VA records dated January 2008 include x-ray findings of degenerative narrowing of the medial joint space and tricompartmental osteophytosis of the bilateral knees.  Subsequent records and a VA examination include diagnoses of gonarthrosis and degenerative arthritis.  Therefore, element (1) has been met.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses of a left or right knee condition.  The Veteran's October 1963 and November 1967 enlistment examinations were both within normal limits.  Although the Veteran was seen for various complaints in service, including a nosebleed, cold symptoms, urethral discharge, a skin rash, and a foot laceration, there are no reports of a knee problem.  This strongly suggests that no left or right knee condition was incurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In addition, beyond his bare claim of service connection, the Veteran has not asserted that he sustained a left or right knee injury in service.  Indeed, VA records from February 2011 note an onset date of 1969 for knee pain, and additional records from May 2008 show the Veteran reported having right knee surgery in 1969, more than one year after service.

This evidence not only weighs against a finding that a left or right knee disability was incurred in service, but also weighs against a finding that the Veteran experienced continuous knee symptomatology since service.  In a May 2016 VA examination and November 2016 addendum, a VA examiner also concluded that the Veteran's knee disabilities were not related to service, as there were no relevant complaints or treatment during service.  Therefore, service connection for a left or right knee disability is not warranted on a direct basis.

The Veteran has also argued that his knee disabilities are secondary to his service-connected posttraumatic stress disorder (PTSD).  However, in a March 2015 opinion, a VA examiner stated that there was no medical literature to suggest a causal relationship between PTSD and remote development of degenerative structural disorders such as arthritis.  She noted that the Veteran also had other risk factors for arthritis, such as his age and occupational status.  Indeed, VA records from May 2008 diagnosed age-related osteoarthritis.

Although the examiner did not directly address the issue of whether the Veteran's knee disabilities were aggravated by his PTSD, she did note that her opinion regarding causation was applicable "regardless of the onset of PTSD," and the Board infers that her opinion regarding the relationship between PTSD and conditions such as arthritis is applicable irrespective of when the two conditions were diagnosed.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).

There is no competent medical evidence to refute the examiner's conclusion or to otherwise link the Veteran's knee conditions due PTSD or another service-connected disability, and the Veteran himself is not competent to make such a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, service connection for a left or right knee disability on a secondary basis is not warranted.

B.  Left Ankle

In light of the evidence of a left ankle orthopedic disability and a left ankle scar, the Board will address both conditions, beginning with the orthopedic disability.

With respect to element (1) of service connection, a current orthopedic condition, a May 2016 VA examination diagnosed the Veteran with a lateral collateral ligament sprain.  Therefore, element (1) has been met.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses of a left ankle sprain or other orthopedic condition.  The Veteran's October 1963 and November 1967 enlistment examinations were both within normal limits.  Although the Veteran was seen for various complaints in service, including a nosebleed, cold symptoms, urethral discharge, a skin rash, and a foot laceration, there are no reports of an ankle problem.  VA records dated February 2011 noted an onset date for ankle pain as 1969, more than one year after the Veteran's discharge.  As noted earlier, this strongly suggests that a left ankle orthopedic condition was not incurred in service.  As the Veteran has not specifically asserted that he sustained such an ankle injury during service, the Board finds that element (2) has not been met, and therefore service connection on a direct basis is not warranted.

The Veteran has also argued that his ankle condition is secondary to his service-connected posttraumatic stress disorder (PTSD).  However, in a March 2015 opinion, a VA examiner stated that there was no medical literature to suggest a causal relationship between PTSD and remote development structural disorders in the ankle.  She noted that the Veteran also had other risk factors, such as his age and occupational status.  As discussed above, although the examiner did not specifically address aggravation of an orthopedic condition of the ankle, her statement that the opinion applies regardless of the onset of PTSD sufficiently addresses the question of aggravation.  Therefore, service connection for a left ankle orthopedic condition is not warranted on a secondary basis.

With respect to a left ankle scar, the Board notes that such a scar was noted on the Veteran's October 1963 enlistment examination.  In a May 2007 statement, the Veteran claimed aggravation of a pre-service disability.

As discussed earlier, service connection may be granted for a disability aggravated by service.  Because the scar was noted on the Veteran's enlistment examination, the presumption of sound condition is not applicable.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. §  3.306.  In this case, there is no indication that the Veteran's left ankle scar underwent any increase during service.  There are no complaints or treatment for the scar in the Veteran's service records, and his November 1967 separation examination noted the scar without further comment.  Moreover, aside from his bare assertion that the condition was aggravated in service, the Veteran has not provided any further statements regarding how the scar worsened during service.  Therefore, the overall weight of the evidence is against a finding that the Veteran's preexisting left ankle scar was aggravated by service, and service connection is not warranted.

C. Heart Condition

With respect to element (1) of service connection, an April 2012 letter from the Veteran's private physician noted that the Veteran had a diagnosis of hypertensive heart disease which was well-controlled.  However, a March 2015 VA opinion indicated that the Veteran does not have a current heart-related diagnosis.  The examiner noted that the Veteran's treatment records do not indicate any complaints or treatment for a heart condition, despite multiple treatment visits for a variety of reasons.  A review of the records noted that typically no symptoms were present to suggest an underlying cardiac disease.  The examiner noted that the Veteran had hypertension, but that this condition did not represent evidence of the presence of heart disease.  While the examiner noted the April 2012 diagnosis of hypertension heart disease, she stated that there was no supporting documentation to substantiate the diagnosis.

The Veteran underwent a VA examination in May 2016, and the examiner stated that the Veteran did not have a diagnosed heart condition based on a review of the file, a history provided by the Veteran, and a physical examination.

Based on the evidence, the Board finds that a current heart disability has not been established.  In making this determination, the Board is not finding that the April 2012 diagnosis of hypertensive heart disease resolved, but rather that the overall weight of the evidence is against a finding that a heart condition was present during the appeal period.  Specifically, the negative May 2016 VA examination and the Veteran's extensive treatment records from the appeal period are consistent with the March 2015 opinion that a heart condition has not been present.  In contrast, the April 2012 diagnosis stands alone, without any supporting documentation or explanation.  Therefore, a current disability has not been established, and service connection for a heart condition is not warranted.


ORDER

An initial rating higher than 10 percent for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a heart disability is denied.


REMAND

With respect to the Veteran's remaining claims, the Board finds that additional development is necessary.  

First, the Veteran has a claim for generalized arthritis.  VA records from December 2009 show he was diagnosed with chronic pain syndrome / myofascial syndrome.  In February 2012, the Veteran submitted treatise evidence indicating that PTSD affected chronic pain.  There is also a March 2012 private opinion indicating a correlation between PTSD and pain.  Therefore, an opinion is required as to whether the Veteran has myofascial syndrome or another generalized condition that is caused or aggravated by his PTSD.

The claim for a penis deformity with erectile dysfunction was previously remanded to obtain an opinion regarding the etiology of the Veteran's condition.  The examiner was instructed to consider service treatment records from June 1966, which show the Veteran complained of a urethral discharge.

In a May 2016 opinion, subsequently clarified through a November 2016 addendum, a VA examiner stated that the Veteran's diagnosed erectile dysfunction was less likely than not related to service, as there were no complaints or treatment of the condition in service.  The opinion does not address the significance, if any, of the in-service complaint of urethral discharge.  Therefore, a supplemental opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with its remand instructions).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any generalized pain condition, to include chronic pain syndrome or myofascial pain syndrome.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  Following completion of the examination, the examiner should address the following:

a)  What are the currently diagnosed generalized pain conditions?

b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's service-connected PTSD?

c)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's service-connected PTSD?

Note: The term "aggravated" in the above context refers to a permanent worsening of the generalized pain condition, as contrasted to a temporary increase or flare-up in the condition with a return to a baseline level of symptomatology.

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

i) VA records dated December 2009 reflect a diagnosis of chronic pain syndrome / myofascial syndrome.  The treating physician noted that there was no need for further rheumatology workup.

ii) In February 2012, the Veteran submitted medical treatise materials indicating that PTSD can affect chronic pain.

iii) A March 2012 private opinion stated that there was a correlation between PTSD and pain.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Forward the claims file to the VA examiner who provided the May 2016 VA examination and November 2016 addendum opinion for erectile dysfunction.  The examiner should once again review the file, and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed erectile dysfunction is etiologically related to his period of active service from December 1963 to November 1967.

The examiner must specifically discuss the relevance, if any, of a June 1966 service treatment records showing treatment for a urethral discharge.  A gram stain was negative for gonorrhea.  The Veteran was prescribed penicillin.  He was seen again one week later because his discharge persisted.  In August 1966, he was diagnosed with nonspecific urethritis and prescribed tetracycline.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the May 2016 examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that a new examination is necessary to provide the requested opinion, one must be scheduled.

3.  Following completion of the foregoing, readjudicate the Veteran's claim for service connection for a penis deformity with erectile dysfunction.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


